The opinion of the court was delivered hy
Black, J.
This ease presents a single problem for solution, viz., liad the District Court, in which the ease was. tried, jurisdiction ? The record shows that the. subject-matter of the litigation was a landlord and tenant, case. The landlord sought to eject the tenant under the act of 1888 (Pamph. L., p. 426), on the ground that the tenant had willfully destroyed, damaged or injured the premises. The landlord succeeded before the District Court and the judgment of that court was affiimed hy the Supreme Court. The ground of attack is that the above act, which is a supplement to the act of 1884 (Pamph. L., p. 178). is unconstitutional, in that it offends against article 4, section 7, placita-m 4 of the constitution, which provide-i; uEvery law shall embrace hut one object, and that shall he expressed in the title.” The title to the act *678of 1884 is: “An act regulating lettings in cases where no definite term is fixed.” The act of 1888 is a supplement and gives justices of the peace jurisdiction to hear and determine such cases as provided in the act concerning landlords and tenants.
The insistence is made that these latter matters arc not embraced within a title which purports to regulate lettings in cases where no definite term is fixed. But, under the construction which our courts have given this clause in the constitution, it is difficult to see why the legislature in regulating uncertain lettings cannot prescribe the method of terminating them b3r a notice and demand of possession, nor why it nmy not provide a procedure b3' which the tenant may be ejected. As expressed by Mr. Justice Garrison: “Bor in whatever sense the. title of an act would naturally and generally be taken, that is ordinarily the meaning that it should, in a constitutional sense, be held to express.” Griffith v. City of Trenton, 76 N. J. L. 23. While these subjects are germane, the legislature has always treated them under different titles and separate -acts, but this is a matter of legislative polie3', not constitutional requirement. We think the legislature can so deal with these subjects. The ground of attack in this respect is.untenable. It may be well, by way of a passing remark, to point out that the act of 1903, pages 26, 31, relating to landlords and tenants, expressly leaves unrepealed the above supplement. Pamph. L. 1888, p. 426. This makes it unnecessary to consider or discuss whether or not the act of 1884, page 178, as to uncertain lettings, could not be properly amended under a title relating generally to landlords and tenants.
The next question is whether that portion of the act of 1888, page 426, which requires the proceedings to be had before a justice of the peace, has been superseded by the District Court acts. Pamph. L. 1898, p. 602, § 117; Pamph. L. 1899, p. 557, § 8, and Pamph. L. 1913, p. 179. An examination of those acts shows that the former has been superseded.
It is next urged that the District Court act could not and did not give the requisite jurisdiction, but this is on the *679hypothesis that it was necessary to create a new right in the District Court act. The rights were fixed by the act of 1884 and the supplement of 1888 above cited. The District Coart act did not confer a new right or impose a new liability on either landlord or tenant, but it did and could regulate procedure, even to the extent of substituting its own procedure, for that of the justice of the peace, under the former act. Tn the case of Jonas Glass Co. v. Ross, 69 N. J. L. 157, our Supreme Court held that under the District Court act, the title io the act cannot constitutionally support a change in the relative rights and liabilities of landlords and tenants, but that the title of the act was broad enough to cover a mere transfer or extension of judicial power. This, we think, is the correct view. The questions, other than those affecting jurisdiction, have been satisfactorily disposed of by the Supreme Court; they need no further discussion. There being no error in the record the judgment is therefore affirmed.
For affirmance—The Chancellor, Chief Justice, Garrí,son, Swayze, Parker, Bergen, ICausch, Black, Vre-BENBURGIT, Wfl ITE, TeRHUNE, H EPPENHETMEK, WILLIAMS, J J. 13.
For reversal—hione.